Citation Nr: 0022441	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  97-32 682A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to outpatient dental treatment at the Department 
of Veterans Affairs expense.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
November 1984.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  


FINDING OF FACT

The veteran does not have a service-connected compensable 
dental condition.  He did not apply for treatment for a 
noncompensable dental condition in a timely manner after 
separation from service.  He does not have any dental 
condition due to a combat wound or other in-service dental 
trauma.  He was not a prisoner-of-war. He does not have a 
dental condition aggravating a service-connected disability.  
A total disability compensation rating is not in effect.  He 
is not participating in a VA rehabilitation program.  He does 
not have a dental condition clinically determined to be 
complicating a medical condition currently under treatment.  
Outpatient emergency dental care has not been initiated.


CONCLUSION OF LAW

The claim for service connection for a dental disability 
lacks legal merit or entitlement under the law. 38 U.S.C.A. § 
1712 (West 1991); 38 C.F.R. §§ 3.381, 4.149, 17.161-17.165 
(1999); Sabonis v. Brown, 6 Vet. App. 426 (1994).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that a determination as to whether 
the veteran has submitted a well-grounded claim need not be 
addressed.  The concept of a well-grounded claim applies to 
the character of the evidence presented by a claimant. Since 
the law and not the evidence is the determining factor in 
this instance, the concept of well-groundedness is not found 
to be applicable.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).

The veteran seeks VA treatment for a dental disability.  It 
is noted that he is service-connected for multiple sclerosis 
and that the RO found that while he had been receiving dental 
treatment for years, he was not eligible for outpatient 
dental care under any of the VA regulations.  He has stated 
that he was treated for periodontal disease 3 months after 
service discharge and that he believed that he was qualified 
under the Class I Regulation since the disease started while 
he was on active duty.  

With respect to the issue of entitlement to service 
connection for a dental disability, in addition to general 
service connection principles, specific regulatory provisions 
limit service connection for certain dental conditions. See 
e.g., 38 C.F.R. § 3.381. Under 38 C.F.R. § 4.149, effective 
January 18, 1994, treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, periodontal 
disease (pyorrhea), and Vincent's stomatitis are not 
disabling conditions, and may be considered service-connected 
solely for the purpose of determining entitlement to dental 
examinations or outpatient dental treatment under the 
provisions of § 17.160 or § 17.161 of this chapter. Section 
4.149, effective January 18, 1994, applies in the instant 
case, since appellant's initial claim for service connection 
for a dental disability was filed in 1997. This section is 
moved to 38 C.F.R. § 3.381 in 1999. There was no legal change 
in pertinent part.

Service connection for compensation purposes is available 
only for dental disabilities that are the result of 
osteomyelitis or osteoradionecrosis, or due to the loss, 
malunion or limited motion of the mandible, maxilla, ramus, 
condyloid process, or hard palate, or due to the loss of 
teeth due to loss of substance of the body of the upper or 
lower jaw.  38 C.F.R. § 4.150 (1999).

Service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment in accordance with 38 C.F.R. § 17.161. 38 C.F.R. § 
3.381 (1999).  Outpatient dental treatment may be authorized 
by the Chief, Dental Service, for beneficiaries to the extent 
prescribed and in accordance with the applicable 
classification and provisions set forth in the regulation.  
38 C.F.R. § 17.161 (1999)

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, for beneficiaries defined in 38 U.S.C. § 
1712(b) and 38 C.F.R. § 17.93 to the extent prescribed and in 
accordance with the applicable classification and provisions 
set forth in this section. (a)	Class I. Those having a 
service- connected compensable dental disability or 
condition, may be authorized any dental treatment indicated 
as reasonably necessary to maintain oral health and 
masticatory function.  There is no time limitation for making 
application for treatment and no restriction as to the number 
of repeat episodes of treatment. (b)	Class II. (2)(i)
	Those having a service- connected noncompensable dental 
condition or disability shown to have been in existence at 
time of discharge or release from active service, which took 
place before October 1, 1981, may be authorized any treatment 
indicated as reasonably necessary for the one-time correction 
of the service connected noncompensable condition, but only 
if: 
	(B) Application for treatment is made within 90 days 
after such discharge or release.

(c)	Class II (a). Those having a service-connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma may be 
authorized any treatment indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability. (d)	Class II(b). Those having a 
service-connected noncompensable dental condition or 
disability and who had been detained or interned as prisoners 
of war for a period of less than 90 days may be authorized 
any treatment as reasonably necessary for the correction of 
such service-connected dental condition or disability. (e)
	Class II(c). Those who were prisoners of war for 90 days 
or more, as determined by the concerned military service 
department, may be authorized any needed dental treatment. 
(g)	Class III. Those having a dental condition 
professionally determined to be aggravating disability from 
an associated service connected condition or disability may 
be authorized dental treatment for only those dental 
conditions which, in sound professional judgment, are having 
a direct and material detrimental effect upon the associated 
basic condition or disability. (h)	Class IV. Those whose 
service- connected disabilities are rated at 100% by 
schedular evaluation or who are entitled to the 100% rate by 
reason of individual unemployability may be authorized any 
needed dental treatment. (i)	Class V. A veteran who is 
participating in a rehabilitation program under 38 U.S.C. 
chapter 31 may be authorized such dental services as are 
professionally determined necessary for any of the reasons 
enumerated in § 17.47(g). (j)	Class VI. Any veterans 
scheduled for admission or otherwise receiving care and 
services under chapter 17 of 38 U.S.C. may receive outpatient 
dental care which is medically necessary, i.e., is for dental 
condition clinically determined to be complicating a medical 
condition currently under treatment.

The provisions of 38 C.F.R. § 17.163 state:

The Chief, Dental Service may authorize outpatient dental 
care which is reasonably necessary to complete treatment of a 
nonservice-connected dental condition which was begun while 
the veteran was receiving Department of Veterans Affairs 
authorized hospital care.

The provisions of 38 C.F.R. § 17.165 state:

When outpatient emergency dental care is provided, as a 
humanitarian service, to individuals who have no established 
eligibility for outpatient dental care, the treatment will be 
restricted to the alleviation of pain or extreme discomfort, 
or the remediation of a dental condition which is determined 
to be endangering life or health. The provision of emergency 
treatment to persons found ineligible for dental care will 
not entitle the applicant to further dental treatment. 
Individuals provided emergency dental care who are found to 
be ineligible for such care will be billed.

With respect to the claim for service connection for 
periodontal disease, the Board finds that treatment for 
chronic periodontal disease is not shown during service.  The 
medical evidence shows that the veteran has been treated for 
periodontitis following his retirement from service.  It is 
noted that a dental claims form dated in April 1997 shows 
that the veteran was scheduled for periodontal maintenance 
after therapy for July 1997.  

In an October 1997 VA neurological opinion, it was noted that 
there was no somatic connection between dental and service 
connected multiple sclerosis.  It was stated that there were 
no indirect connections or relationships between multiple 
sclerosis medications anticipated and oral health.  

As appellant has no compensable service-connected dental 
condition, Class I eligibility is not warranted.  As noted, 
to be eligible for VA outpatient dental treatment, a veteran 
must meet one of the eligibility categories listed in 38 
U.S.C.A. § 1712 (West 1991); 38 C.F.R. § 17.161 (1999) 
(previously § 17.123).  Another category relevant to this 
appeal pertains to Class III VA dental treatment, commonly 
referred to as VA adjunct dental treatment. The regulation 
provides that a veteran may be furnished outpatient dental 
services for those dental conditions professionally 
determined to be aggravating a service-connected disability 
and which have a material and detrimental effect upon the 
associated service- connected disability. 38 U.S.C.A. § 
1712(a)(1)(D); 38 C.F.R. § 17.161(g).

The record does not show that the veteran's service connected 
disability is related to his dental complaints.  The veteran 
has submitted no competent evidence, such as a medical 
opinion, showing that his dental condition aggravates or is 
adjunct to his service- connected multiple sclerosis.  In 
fact, a VA examiner has opined that there is no relationship 
between his dental complaints and his multiple sclerosis.  

In short, the veteran does not meet any of the requisites for 
VA dental outpatient treatment eligibility set forth in the 
aforementioned regulations since (1) he does not have a 
compensable dental disability, (2) he has not applied for 
treatment for a noncompensable dental disability within one 
year after service, (3) he does not have a compensable dental 
injury or service dental trauma, (4) he was not a former 
prisoner-of-war, (5) he does not have a dental condition 
aggravating a service-connected disability, (6) a total 
disability compensation rating is not in effect, (7) he is 
not participating in a VA rehabilitation program, (8) he does 
not have a dental condition clinically determined to be 
complicating a medical condition currently under treatment, 
and (9) outpatient emergency dental care has not been 
initiated; nor has it been otherwise alleged.  Consequently, 
since appellant's claim of entitlement to service connection 
for a dental disability lacks legal merit or entitlement 
under the law, the claim is denied. 38 U.S.C.A. § 1712; 38 
C.F.R. §§ 3.381, 4.149, 17.161-17.165; and Sabonis.


ORDER

The claim for entitlement to service connection for a dental 
disability lacks legal merit or entitlement under the law, 
and the claim is denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 
- 7 -


- 7 -


